DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/14/2022 has been entered.

Claim Objections
Claim 2 is objected to because of the following informalities: line 2 appears to have a typographical error.  The “based an” should be corrected to “based on an” for clarity.  Appropriate correction is required.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5, 8-11,13-14, 17-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “type” in claim 1 is a relative term which renders the claim indefinite. The term “type” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The addition of the word "type" to an otherwise definite expression extends the scope of the expression so as to render it indefinite.  It is unclear what "type" was intended to convey. 
The same issue is in independent claims 10 and 20, as well as some of the dependent claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-2, 5, 8-11,13-14, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over R1-1800762 “UE procedure for reporting control information” (hereinafter CATR) in view of R1-1800021 “Remaining issues pm NR CA and DC” (hereinafter Huawei) and US 2020/0280996 (hereinafter Yang).
Regarding claims 1, 10 and 20, CATR teaches a medium/UE/method of sending Uplink Control Information (UCI), comprising: when an overlapping of Physical Uplink Control Channel (PUCCH) and Physical Uplink Shared Channel (PUSCH) in a time domain occurs (Section 2, Figure 1: details overlapped PUSCH-1, PUSCH-2 and PUCCH in Slot (n)), selecting a PUSCH to carry and send UCI (Section 2, Figure 1: details UCI multiplexing on PUSCH). 
CATR does not explicitly teach based on an uplink data scheduling type, wherein the uplink data scheduling type comprises scheduling by Downlink Control Information (DCI), and the selecting the PUSCH to carry and send the UCI comprises: selecting the PUSCH scheduled by DCI indicating a Semi-Persistent Channel State Information (SP-CSI) reporting, to carry and send the UCI.  
However, Huawei teaches the selecting a PUSCH to carry and send UCI (2.2.2: details UCI piggyback mechanism), based on at least one of an uplink data scheduling type (2.1, 2.2: detail scheduling “type”); wherein the uplink data scheduling type comprises scheduling by Downlink Control Information (DCI) (2.1: details scheduling using DCI; slot-based scheduling or non-slot-based scheduling; In addition, this wherein clause can be interpreted with no patentable weight because the selecting step may be interpreted to be based on a numerology and not an uplink data scheduling type).
Therefore, it would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified CATR to incorporate the teachings of Huawei and include selecting based on an uplink data scheduling type; wherein the uplink data scheduling type comprises scheduling by Downlink Control Information (DCI) of Huawei with CATR.  Doing so would improve reliability and/or robustness (Huawei, 2.2.2).
Moreover, Yang teaches selecting the PUSCH scheduled by DCI indicating a Semi-Persistent Channel State Information (SP-CSI) reporting, to carry and send the UCI ([0221]: details When the activation DCI indicates SP-CSI transmission to the SPS PUSCH, it may be assumed that transmission periods of the SPS PUSCH and the SP-CSI are the same to each other, and the SP-CSI may be transmitted for each SPS PUSCH transmission time instant by being included in the SPS PUSCH in a UCI piggyback form. Or, if the base station configures transmission periods of the SPS PUSCH and the SP-CSI to be different from each other, when the activation DCI indicates SP-CSI transmission to the SPS PUSCH, the SP-CSI may be transmitted in a UCI piggyback form by being included only in the SPS-PUSCH corresponding to the SP-CSI transmission time instant (periodically) configured by the base station among SPS PUSCHs).
Therefore, it would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified CATR to incorporate the teachings of Yang and include selecting the PUSCH scheduled by DCI indicating a Semi-Persistent Channel State Information (SP-CSI) reporting, to carry and send the UCI of Yang with CATR.  Doing so would improve stability of wireless communication (Yang, [0013]).

Regarding claim 2 and 11, CATR teaches wherein prior to the selecting the PUSCH to carry and send the UCI based on an uplink data scheduling type, the method further comprises: determining whether the overlapping of PUCCH and PUSCH in the time domain occurs, in a PUCCH sending slot (Section 2, Figure 1: details UCI multiplexing on PUSCH is allowed when at least one symbol of the PUSCH is overlapped with the PUCCH conditioned that the first symbol of PUSCH is no earlier than the first symbol of PUCCH, and the last symbol of the PUSCH is no later than the last symbol of PUCCH).

Regarding claims 5 and 14, CATR teaches wherein the determining whether the overlapping of PUCCH and PUSCH in the time domain occurs comprises: mapping the PUCCH to a carrier of each PUSCH (Section 2, Figure 1: details slot with PUCCH and PUSCH, as mapping… to a carrier); and when a starting position and a duration of a symbol of the mapped PUCCH at least partially overlap with a slot of the PUSCH, determining that the overlapping of PUCCH and PUSCH in the time domain occurs (Section 2, Figure 1: details overlapped PUSCH-1, PUSCH-2 and PUCCH; may not have patentable weight because the claim does not recite the case of not overlapping).  
CATR does not explicitly teach scaling a PUCCH according to a numerology of the PUCCH. 
However, Huawei teaches scaling a PUCCH according to a numerology of the PUCCH (2.3.2: details different numerologies have TA accuracy and maximum TA value and TA offset, as scaling).
Therefore, it would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified CATR to incorporate the teachings of Huawei and include scaling a PUCCH according to a numerology of the PUCCH of Huawei with CATR.  Doing so would improve reliability and/or robustness (Huawei, 2.2.2).

Regarding claims 8 and 17, CATR teaches the selecting the PUSCH to carry and send the UCI comprises: When a transmission starting time of the PUSCH is earlier than a transmission starting time of a PUCCH and at least one of overlapped PUSCHs is a grant-free PUSCH or a configured scheduling PUSCH, puncturing an overlapped portion of the PUCCH or discarding the UCI (Section 2, Figure 1: details transmission starting time of PUSCH is earlier than transmission starting time of PUCCH and overlapped PUSCH is a configured PUSCH, some kind of PUSCH cannot be used for UCI… improper to carrier UCI, as discard UCI; may not have patentable weight because the claim does not recite the other situations such as when the transmission starting time of PUSCH is not earlier than the transmission starting time of the PUCCH and overlapped PUSCH is not grant-free or configured scheduling PUSCH); and when overlapped PUSCHs do not include a grant-free PUSCH or a configured scheduling PUSCH, transmitting the PUCCH, abandoning a transmission of an overlapped portion of the PUSCH or discarding the entire PUSCH (Section 2, Figure 1: details not include grant-free PUSCH… transmitting PUCCH; may not have patentable weight because the claim does not recite the other situation when overlapped PUSCH is grant-free or configured scheduling PUSCH).
CATR does not explicitly teach wherein the uplink data scheduling type comprises grant-free or a configured scheduling. 
However, Huawei teaches wherein the uplink data scheduling type comprises grant-free or a configured scheduling (2.1: details slot-based scheduling or non-slot-based scheduling, as configured scheduling).  
Therefore, it would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified CATR to incorporate the teachings of Huawei and include the uplink data scheduling type comprises grant-free or a configured scheduling of Huawei with CATR.  Doing so would improve reliability and/or robustness (Huawei, 2.2.2).

Regarding claims 9 and 18, CATR teaches wherein when the PUSCH is multiplexed to send the UCI and a plurality of PUSCHs overlapped with a PUCCH are capable of carrying the UCI, selecting the PUSCH to carry the UCI, through at least one of: selecting a PUSCH other than a grant-free PUSCH or a configured scheduling PUSCH to carry UCI (Section 2, Figure 1: details UCI multiplexing on PUSCH is allowed); or when an overlapped PUSCH is transmitted in a cell or a carrier of the PUCCH, selecting the overlapped PUSCH to carry the UCI. 

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 5, 8-11,13-14, 17-18 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasper Kwoh whose telephone number is (408)918-7644. The examiner can normally be reached Tuesday through Friday, 10am to 4pm Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASPER KWOH/Patent Examiner, Art Unit 2415